Exhibit Consent Of Independent Registered Public Accounting Firm The Board of Directors Denny’s Corporation: We consent to the incorporation by reference in the Registration Statements (Nos. 333-53031, 333-58169, 333-58167, 333-95981 (such Registration Statement also constitutes a post effective amendment to Registration Statement No. 333-53031), 333-103220, and 333-120093) on Form S-8, and the Registration Statement (No. 333-117902) on Form S-3 of Denny’s Corporation of our reports dated March 7, 2008 with respect to the consolidated balance sheets of Denny’s Corporation as of December 26, 2007 and December 27, 2006, and the related consolidated statements of operations, shareholders’ deficit and comprehensive income (loss), and cash flows for each of the fiscal years in the three-year period ended December 26, 2007 and the effectiveness of internal control over financial reporting as of December 26, 2007, which reports appear in the Annual Report on Form 10-K of Denny’s Corporation for the year ended December 26, 2007. Our report on the consolidated financial statements refers to the fact that the Company changed its method of accounting for share-based payment in fiscal Greenville,
